                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    THOMAS BROOKS,                                        Case No. 2:20-CV-565 JCM (EJY)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     SANOFI, S.A., et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of Brooks v. Sanofi S.A. et al., case no. 2:20-cv-
               14     565-JCM-EJY. On April 1, 2020, Thomas Brooks (“plaintiff”) moved to remand this action to
               15     the Eighth Judicial District Court. (ECF No. 6). The next day, plaintiff filed the instant motion
               16     to expedite. (ECF No. 7).
               17            Local Rule IA 6-1(d) provides as follows:
               18
                                     Motions to shorten time will be granted only upon an attorney or
               19                    party’s declaration describing the circumstances claimed to
                                     constitute good cause to justify shortening of time. The moving
               20                    party must advise the courtroom administrator for the assigned
                                     judge that a motion for an order shortening time was filed.
               21
                      LR IA 6-1.
               22
                             Plaintiff avers—and his counsel affirms by way of declaration—that defendant
               23
                      GlaxoSmithKline LLC (“defendant”) removed this action for the sole purpose of hastily
               24
                      transferring this case to the Zantac multidistrict litigation. (ECF No. 7). Indeed, the Judicial
               25
                      Panel issued an order conditionally transferring this case to the Zantac multidistrict litigation on
               26
                      March 25, 2020. Id. at 3.
               27
               28

James C. Mahan
U.S. District Judge
                1            By plaintiff’s estimation, defendant’s litigation strategy is aimed at depriving plaintiff of
                2     his “substantive right to an expedited trial within 120 days pursuant to NRS 16.025.” Id.
                3     Plaintiff argues that defendant’s removal is baseless because it has not demonstrated that the
                4     amount in controversy exceeds $75,000. Id.
                5            The court finds good cause to justify expediting plaintiff’s motion to remand. This case
                6     has already been conditionally transferred to the Zantac multidistrict litigation. If defendant’s
                7     removal was, in fact, meritless, then plaintiff stands to be wrongfully deprived of his substantive
                8     right to an expedited trial under Nevada law.
                9            Accordingly,
              10             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
              11      expedite (ECF No. 7) be, and the same hereby is, GRANTED.
              12             IT IS FURTHER ORDERED that defendant shall file its response to plaintiff’s motion to
              13      remand on or before Wednesday, April 8.
              14             IT IS FURTHER ORDERED that plaintiff shall file its reply, if any, to defendant’s
              15      response on or before Friday, April 10.
              16             DATED April 3, 2020.
              17                                                      __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
